Case 2:19-cv-02188-DSF-MRW Document 318 Filed 11/20/20 Page 1 of 4 Page ID #:8933




   1 KATHY BAZOIAN PHELPS (155564)
   2 kphelps@diamondmccarthy.com
     DIAMOND MCCARTHY LLP
   3 1999 Avenue of the Stars, Suite 1100
   4 Los Angeles, California 90067-4402
     Telephone: (310) 651-2997
   5
   6 CHRISTOPHER D. SULLIVAN (148083)
     csullivan@diamondmccarthy.com
   7 STACEY L. PRATT (124892)
   8 stacey.pratt@diamondmccarthy.com
     DIAMOND MCCARTHY LLP
   9 150 California Street, Suite 2200
  10 San Francisco, CA 94111
     Phone: (415) 692-5200
  11
  12 Counsel for Bradley D. Sharp,
     Permanent Receiver
  13
                           UNITED STATES DISTRICT COURT
  14
                         CENTRAL DISTRICT OF CALIFORNIA
  15
                         WESTERN DIVISION – LOS ANGELES
  16
     SECURITIES AND EXCHANGE              Case No. 2:19−cv−02188−DSF−MRW
  17
     COMMISSION,                          Hon. Dale S. Fischer
  18
                     Plaintiff,           NOTICE OF MOTION AND MOTION
  19                                      OF RECEIVER FOR:
  20                 v.
                                            (1) APPROVAL OF CLAIMS
  21                                            STIPULATION WITH DLIFF
     DIRECT LENDING INVESTMENTS
  22 LLC,                                       JOINT LIQUIDATOR; AND
  23                                            (2) AUTHORITY TO MAKE
                   Defendant.
  24                                                INTERIM DISTRIBUTION TO
                                                    DLIFF
  25
  26                                          [MEMORANDUM OF POINTS AND
                                             AUTHORITIES AND DECLARATION
  27
                                             IN SUPPORT FILED
  28                                    1
                                       NOTICE OF MOTION AND MOTION OF RECEIVER FOR
                         APPROVAL OF CLAIMS STIPULATION WITH DLIFF JOINT LIQUIDATOR;
                               AND AUTHORITY TO MAKE INTERIM DISTRIBUTION TO DLIFF
Case 2:19-cv-02188-DSF-MRW Document 318 Filed 11/20/20 Page 2 of 4 Page ID #:8934




   1                                              CONCURRENTLY HEREWITH]
   2
                                                  Date: December 21, 2020
   3                                              Time: 1:30 p.m.
                                                  Place: Courtroom 7D
   4
                                                         United States District Court
   5                                                     Western Division
                                                         350 West 1st Street,
   6
                                                         Los Angeles, CA 90012
   7
   8
   9
             PLEASE TAKE NOTICE THAT on December 21, 2020, at 1:30 p.m. in
  10
       Courtroom 7D of the above-entitled Court, located at 350 West 1st Street, Los
  11
       Angeles, CA 92701-4516, Bradley D. Sharp, the Court-appointed permanent
  12
       receiver (the “Receiver”), will and hereby does make this Motion of Receiver for
  13
       (1) Approval of Claims Stipulation with DLIFF Joint Liquidator; and (2) Authority
  14
       to Make Interim Distribution to DLIFF (the “Motion”), as follows:
  15
               1. For authorization for the Receiver, as court-appointed receiver, to enter
  16
       into the Claims Stipulation with Christopher D. Johnson, as Joint Official
  17
       Liquidator of Direct Lending Feeder Fund, Ltd (“DLIFF”), in substantially the
  18
       same form as attached to the Declaration of Bradley D. Sharp as Exhibit “1”;
  19
               2. For authorization of the Receiver to make an interim distribution of
  20
       $10 million to be paid to the Joint Official Liquidators of DLIFF from the collateral
  21
       of DLIFF and Direct Lending Income Fund, L.P., irrespective of whether the
  22
       Receiver’s proposed Distribution Plan is approved;
  23
               3. For authorization for Christopher D. Johnson, as Joint Official
  24
       Liquidator of DLIFF, to appear before the Court for the purposes of enforcing the
  25
       terms of the Claims Stipulation and to seek appropriate relief in accordance with the
  26
       terms of the Claims Stipulation.
  27
               The Receiver also moves the Court for an order approving the form of
  28                                        2
                                          NOTICE OF MOTION AND MOTION OF RECEIVER FOR
                            APPROVAL OF CLAIMS STIPULATION WITH DLIFF JOINT LIQUIDATOR;
                                  AND AUTHORITY TO MAKE INTERIM DISTRIBUTION TO DLIFF
Case 2:19-cv-02188-DSF-MRW Document 318 Filed 11/20/20 Page 3 of 4 Page ID #:8935




   1   notice on the Motion provided to interested parties, creditors, and investors, who
   2   are potential creditors of the estate, by the Receiver (a) serving the Motion and
   3   related moving papers on all parties to the action; (b) serving by mail a notice of
   4   hearing on the Motion to all known creditors pursuant to Local Civil Rule 66-7; (c)
   5   posting a copy of the Motion on the Receiver’s website for the case at
   6   https://cases.stretto.com/dli; and (d) causing Bankruptcy Management Solutions
   7   dba Stretto to provide by email a copy of the notice of hearing on the Motion to all
   8   known investors through its email service regularly used to provide notices and
   9   documents to investors pursuant to the applicable governing documents for DLIF
  10   and DLIFF, as sufficient notice and opportunity for hearing on the Motion under
  11   the circumstances.
  12         The Motion is made following the Receiver’s communications with counsel
  13 for the Securities and Exchange Commission under Local Rule 7-3, and the Receiver
  14 does not expect the SEC to oppose the relief sought. A judgment of liability has been
  15 entered against the sole defendant DLI, which is under the supervision and control of
  16 the Receiver, making a conference with that entity unnecessary. Defendant DLI, the
  17 only other party to the action, has consented to entry of a bifurcated judgment as to
  18 liability but not damages, and given the Receiver’s appointment over the defendant,
  19 defendant DLI has no practical interest in the relief sought distinct from the
  20 Receiver. The Receiver has also communicated with Chris Johnson, one of the Joint
  21 Official Liquidators over the Off Shore Feeder Fund, and the Joint Official
  22 Liquidators do not oppose the relief sought. There are numerous interested parties
  23 served with the Motion, making a pre-filing conference with the other interested
  24 parties impracticable.
  25         This Motion is based upon this Notice of Motion, the Memorandum of Points
  26 and Authorities, and the Declaration of Bradley D. Sharp filed concurrently, on the
  27 separate notice of hearing on the Motion, the pleadings, records, and file of the Court
  28                                        3
                                          NOTICE OF MOTION AND MOTION OF RECEIVER FOR
                            APPROVAL OF CLAIMS STIPULATION WITH DLIFF JOINT LIQUIDATOR;
                                  AND AUTHORITY TO MAKE INTERIM DISTRIBUTION TO DLIFF
Case 2:19-cv-02188-DSF-MRW Document 318 Filed 11/20/20 Page 4 of 4 Page ID #:8936




   1 in this action of which the Receiver requests the Court take judicial notice pursuant
   2 to Rule 201 of the Federal Rules of Civil Procedure, and upon such further oral
   3 argument, testimony and evidence as may be received at the hearing on this matter.
   4         PLEASE TAKE FURTHER NOTICE that pursuant to Local Rule 7-9, any
   5 party who opposes the Motion must, not later than 21 days before the date of the
   6 hearing on the motion, serve upon all other parties and file with the Clerk either (a)
   7 the evidence upon which the opposing party will rely in opposition to the motion and
   8 a brief but complete memorandum which shall contain a statement of all the reasons
   9 in opposition thereto and the points and authorities upon which the opposing party
  10 will rely, or (b) a written statement that that party will not oppose the motion.
  11 Evidence presented in all opposing papers shall comply with the requirements of
  12 L.R. 7-6, 7-7 and 7-8.
  13
  14 DATED: November 20, 2020               DIAMOND McCARTHY LLP
  15
  16                                        By: /s/ Kathy Bazoian Phelps
  17                                            Kathy Bazoian Phelps
                                                Counsel for Bradley D. Sharp,
  18                                            Permanent Receiver
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                         4
                                          NOTICE OF MOTION AND MOTION OF RECEIVER FOR
                            APPROVAL OF CLAIMS STIPULATION WITH DLIFF JOINT LIQUIDATOR;
                                  AND AUTHORITY TO MAKE INTERIM DISTRIBUTION TO DLIFF
